TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00058-CV


Nicole Taylor, Appellant

v.

Donald Zielinski, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 179-746-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


PER CURIAM
	Nicole Taylor and Donald Zielinski have agreed to mediate their appeal.  Taylor has
filed an unopposed motion to extend the time to file her brief.  To save costs and facilitate mediation,
we abate the appeal.
	Absent further order of this Court, this appeal will be automatically reinstated on June
10, 2003.  Appellant's brief will be due on June 10, 2003, with other deadlines following from the
filing of her brief.  See Tex. R. App. P. 38.6.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 24, 2003